     Case 1:17-cv-00772-GWG Document 274 Filed 05/16/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TESSA KNOX,

                  Plaintiff,

          v.
                                                  No. 17-CV-00772 (GWG)
JOHN VARVATOS ENTERPRISES, INC.

                  Defendant.




  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT JOHN VARVATOS
ENTERPRISES, INC.’S MOTION IN LIMINE TO PRECLUDE THE ADMISSION INTO
   EVIDENCE OF THE PLAYBOY BUNNY TEE SHIRT VIDEO, PLAINTIFFS’
                      PROPOSED TRIAL EXHIBIT 36




                                        Ned H. Bassen
                                        Amina Hassan
                                        HUGHES HUBBARD & REED LLP
                                        One Battery Park Plaza
                                        New York, New York 10004-1482
                                        Telephone: (212) 837-6000
                                        Facsimile: (212) 422-4726
                                        ned.bassen@hugheshubbard.com
                                        amina.hassan@hugheshubbard.com

                                       Attorneys for Defendant John Varvatos
                                       Enterprises, Inc.




     94170780_1
           Case 1:17-cv-00772-GWG Document 274 Filed 05/16/19 Page 2 of 10



                                                        TABLE OF CONTENTS

                                                                                                                                    Page

BACKGROUND .............................................................................................................................1

ARGUMENT: THE COURT SHOULD EXCLUDE THE PLAYBOY
VIDEO FROM EVIDENCE ............................................................................................................2

CONCLUSION ................................................................................................................................7




                                                                     i
94170780_1
           Case 1:17-cv-00772-GWG Document 274 Filed 05/16/19 Page 3 of 10



                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Cases

Agence France Presse v. Morel, 293 F.R.D. 682 (S.D.N.Y. 2013) .................................................2

Disney Enterprises, Inc. v. Sarelli, 322 F. Supp. 3d 413 (S.D.N.Y. 2018),
   reconsideration denied, No. 16 CIV. 2340 (GBD), 2018 WL 5019745
   (S.D.N.Y. Sept. 26, 2018) ..........................................................................................................4

United States v. Gasperini, 894 F.3d 482 (2d Cir. 2018) ................................................................4

Statutes and Rules

FED. R. CIV. P. 37 .............................................................................................................................2

FED. R. EVID. 403 .............................................................................................................................5




                                                                       ii
94170780_1
         Case 1:17-cv-00772-GWG Document 274 Filed 05/16/19 Page 4 of 10



                  Pursuant to this Court’s March 26, 2019 Pretrial Order (ECF No. 244) and May 9,

2019 Order permitting this motion to preclude (ECF No. 272), Defendant John Varvatos

Enterprises, Inc. (“Varvatos”) submits this memorandum of law in support of its motion in limine

requesting that the Court exclude from evidence Plaintiffs’ Proposed Trial Exhibit 36, a video

splicing together an interview of John Varvatos with clips of a woman wearing a Playboy bunny

tee shirt (“the Playboy video”).

                                                BACKGROUND

                  On May 7, 2019, following the filing of the Parties’ April 25, 2019 joint proposed

pre-trial order and related submissions, including motions in limine, Plaintiffs filed with this

Court and provided to Varvatos for the first time a disc containing Plaintiffs’ Proposed Trial

Exhibit 36, which Plaintiffs labeled “the ‘YouTube video of Playboy T-shirt” (the “Playboy

Video”). (Bassen Decl. ¶ 2 & Ex. A.) Plaintiffs never produced the Playboy Video in discovery,

despite having been served a discovery request from Varvatos dated June 21, 2017 for “[a]ll

documents you may use at trial or in support of any dispositive motion.” (See id. ¶ 3 & Ex. B.)

Prior to providing the Playboy video for the first time on May 7, 2019, Plaintiffs had included

only what appear to be screenshots from the Playboy video along with their summary judgment

briefing filed with the Court in June 2018. (ECF No. 206-1.)1 YouTube does not currently

appear to contain the Playboy video. (Hassan Decl. ¶ 2 & Ex. A.)

                  On April 25, 2019, in conjunction with Varvatos’ pretrial submissions, and based

on the screenshots that Plaintiffs included in their summary judgment papers, Varvatos moved to




1.   Plaintiffs also included a different or smaller set of screenshots from what had been included in the summary
     judgment filing in the courtesy copy of the trial exhibits that Plaintiffs provided to Varvatos’ counsel pursuant
     to the Court’s Pre-trial Order (ECF 244). Presumably, Plaintiffs have provided an identical courtesy copy to the
     Court.


94170780_1
         Case 1:17-cv-00772-GWG Document 274 Filed 05/16/19 Page 5 of 10
                                                                                                       2


exclude at trial all evidence related to the video from which the screenshots appeared to have

been taken. (See ECF Nos. 260, 261 at 3-4.) Having now received the Playboy video itself for

the first time, the grounds for precluding it and any evidence related to it from trial are even

more evident. Varvatos reiterates its objections to admission into evidence of the screenshots

and all evidence related to the same and additionally objects to admission into evidence of the

Playboy video and all evidence related to it on the grounds that (1) Plaintiffs never produced the

Playboy video in discovery as requested; (2) the Playboy video is not relevant because it is clear

that neither John Varvatos nor Defendant Varvatos endorsed a woman wearing a Varvatos tee

shirt; (3) the Playboy video and the apparent screenshots of that video are unauthenticated and

inadmissible evidence; and (4) the Playboy video is highly prejudicial.

             ARGUMENT: THE COURT SHOULD EXCLUDE THE PLAYBOY
                          VIDEO FROM EVIDENCE

                The Court should exclude from evidence the Playboy video and any related

evidence for the following reasons:

                First, Plaintiffs failed to produce the Playboy video until after the parties’ April

25, 2019 pretrial submissions. Federal Rule of Civil Procedure 37 provides that a party may not

rely on evidence at trial if that party failed to disclose that evidence during discovery, or

supplement its response upon becoming aware of such evidence. See FED. R. CIV. P. 37(c).

Plaintiffs never produced the Playboy video in discovery, or at any time prior to May 7, 2019

(following the deadline for pre-trial submissions), despite having been served with a discovery

request from Varvatos dated June 21, 2017 for “[a]ll documents you may use at trial or in

support of any dispositive motion.” (See Bassen Decl. ¶ 3 & Ex. B.)

                In considering whether to exclude evidence when a party has belatedly disclosed

it, “courts refer to a nonexclusive list of four factors: (1) the party’s explanation for



94170780_1
         Case 1:17-cv-00772-GWG Document 274 Filed 05/16/19 Page 6 of 10
                                                                                                         3


its failure to disclose, (2) the importance of the evidence, (3) the prejudice suffered by the

opposing party, and (4) the possibility of a continuance.” Agence France Presse v. Morel, 293

F.R.D. 682, 685 (S.D.N.Y. 2013). Here, these four factors favor exclusion. Plaintiffs provided

no explanation for their failure to disclose. (See Bassen Decl., Ex. A.). The proposed evidence

is important because, as it is being used by Plaintiffs, it relates directly to a central defense that

Varvatos is a menswear company. Varvatos would be prejudiced because it was not able to take

any discovery regarding the Playboy video. Finally, a continuance is not feasible because it

would require re-deposing multiple witnesses, and taking third party discovery from YouTube

and Playboy (or whomever created and posted the Playboy video).

                Second, the Playboy video is not relevant. In their opposition to Varvatos’

motion in limine regarding the screenshots, Plaintiffs have argued that the video “rebuts

Varvatos’s contention that women cannot wear Varvatos clothing and that Varvatos does not intend

that women will wear its clothing.” (ECF No. 269 at 6.) Contrary to Plaintiffs’ contention, Varvatos

has never contended that women “cannot” wear Varvatos clothing. Varvatos’ point is that it designs

and markets clothes for men. That does not mean that women cannot wear Varvatos clothing if they

so choose. Nowhere in their Complaint have Plaintiffs challenged Varvatos’ right to design for and

market clothes to one gender rather than another. (See Second Amended Comp., ECF No. 69.) Thus

the fact that the woman in the Playboy video is wearing a Playboy bunny tee shirt designed by

Varvatos is not relevant to whether Varvatos is a company that designs or markets clothes for men,

nor is it relevant to Plaintiffs’ claims or Varvatos’ defense in this case. The Playboy video is

particularly not relevant, where, as here, Plaintiffs have made no showing, other than unsupported

argument by their counsel, that Varvatos or John Varvatos himself was “hawking” the tee shirt or

endorsing that women should buy or wear it. Indeed, the Playboy video itself shows no such thing.

Instead, in the interview segment of the video, John Varvatos speaks only about men wearing or



94170780_1
         Case 1:17-cv-00772-GWG Document 274 Filed 05/16/19 Page 7 of 10
                                                                                                      4

asking about the tee shirt. (See Plaintiffs’ Proposed Ex. 36 at 0:20 (John Varvatos saying: “I wore it

to a concert a few weeks ago and [inaudible] all the guys in the band asked me where they could get

one.”).) Further, nothing that John Varvatos says in the Playboy video (which as described below

appears to have been spliced together with video clips of a woman wearing a Playboy bunny tee

shirt) has anything to do with Varvatos marketing the tee shirt or its clothing to women. As John

Varvatos says in his segment of the Playboy video:

               The Playboy Bunny is just one of those iconic images. It’s
               edgy, sophisticated, rebellious, but it’s also accessible. It’s an
               incredible hallmark. There’s not a lot of things like that; that
               you could put on and people would immediately ask about it. I
               wore it to a concert a few weeks ago and [inaudible] all the
               guys in the band asked me where they could get one. It’s just
               one of those things, you know. Everybody commented it.

(Plaintiffs’ Proposed Ex. 36 (transcribed).) As John Varvatos has stated in his original and

supplemental declarations, Varvatos designed the Playboy tee shirt for men and marketed it to men.

(See Apr. 24, 2019 Varvatos Decl. (ECF 262) ¶ 4; May 15, 2019 Varvatos Decl. ¶ 6.) Like Varvatos,

Playboy markets to men. (See May 15, 2019 Varvatos Decl. ¶ 6.)

        Accordingly, the Playboy video is not relevant and should be precluded from evidence.

               Third, this Court should exclude the Playboy video from evidence because

Plaintiffs have failed to and cannot authenticate it. There is nothing in the record that establishes

where the Playboy video came from, who produced it, or when and under what circumstances,

including why and how what appear to be two separate videos (one of an interview of John

Varvatos indoors and the other of a woman wearing a Playboy bunny tee shirt outdoors) were

combined into one. Especially in the case of the Playboy video here that appears to have been

created by splicing or combining together two different videos, authentication is critical, and

Plaintiffs have not met this burden. Indeed, the “YouTube” Playboy video that Plaintiffs are

trying to admit into evidence is not even accessible by Varvatos’ counsel on YouTube (see



94170780_1
         Case 1:17-cv-00772-GWG Document 274 Filed 05/16/19 Page 8 of 10
                                                                                                  5


Hassan Decl. ¶ 2). See Disney Enterprises, Inc. v. Sarelli, 322 F. Supp. 3d 413, 443 (S.D.N.Y.

2018), reconsideration denied, No. 16 CIV. 2340 (GBD), 2018 WL 5019745 (S.D.N.Y. Sept. 26,

2018) (screenshots and video submitted on an attorney declaration were not properly

authenticated as admissible evidence on a summary judgment motion); United States v.

Gasperini, 894 F.3d 482, 489–90 (2d Cir. 2018) (archived screenshots from an internet website

were admissible where the proponent presented testimony from the office manager of the

website, “who explained how the Archive captures and preserves evidence of the contents of the

internet at a given time....[,] compared the screenshots sought to be admitted with true and

accurate copies of the same websites maintained in the Internet Archive, and testified that the

screenshots were authentic and accurate copies of the Archive's records”). Plaintiffs have not

presented any witnesses from YouTube or from the creator of the Playboy video to even try to

authenticate the Playboy video. Moreover, the contents of the Playboy Video (or the related

screenshots) are inadmissible hearsay, and should be precluded for that additional reason.

               Fourth, as discussed in connection with Varvatos’ first motion in limine (ECF No.

261 at 3-4), even if the Playboy video were considered relevant, admitting the Playboy video into

evidence would be highly prejudicial to Varvatos because it misleadingly suggests that Varvatos

endorses women wearing Varvatos clothing, even though Varvatos had no role in creating this

misimpression or the production or publication of the Playboy Video. See FED. R. EVID. 403

(“The court may exclude relevant evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues, misleading the

jury …”).

               As discussed supra, viewing and listening to the contents of the Playboy video

itself, makes even more evident that neither Varvatos nor John Varvatos himself endorsed the




94170780_1
         Case 1:17-cv-00772-GWG Document 274 Filed 05/16/19 Page 9 of 10
                                                                                                   6


wearing of a Varvatos tee shirt by the women in the Playboy video. (See supra at p. 4

(transcription of John Varvatos’ comments on the video).) John Varvatos also has sworn to two

declarations that neither he, nor Varvatos, produced the Playboy video or asked whomever

created this video to splice/combine together his interview with the woman wearing a Playboy

tee shirt. (See Apr. 24, 2019 Varvatos Decl. (ECF No. 262) ¶¶ 4-5; May 15, 2019 Varvatos Decl. ¶

4.) The Playboy video is comprised of two separate videos—a video of an interview of John

Varvatos indoors, and a video of a woman wearing a Playboy tee shirt outdoors (See Plaintiffs’

Proposed Ex. 36; May 15, 2019 Varvatos Decl. ¶ 4.) These separate video segments have been

spliced or combined together such that the woman wearing the Playboy tee shirt appears

interspersed throughout the interview with John Varvatos, while the audio from the interview

continues over the visual of the woman. Yet John Varvatos, during his interview, discusses only

men (including himself) wearing Varvatos clothing, and in no way suggests that Varvatos

designs or markets clothes for women, or that Varvatos or John Varvatos endorses women

wearing Varvatos clothes. (See supra at p. 4 (transcription of John Varvatos’ comments on the

video).) Because the Playboy video misleadingly suggests that Varvatos had something to do

with the creation of this video and that Varvatos designs or markets clothes for women, even

though Varvatos played no role in the production or publication of the video (see May 15, 2019

Varvatos Decl. ¶ 4), the Court should exclude the Playboy Video from evidence at trial as

prejudicial.

               Finally, in their opposition to Varvatos’ initial motion in limine regarding the

Playboy tee shirt, Plaintiffs also have argued that regardless of whether Plaintiffs are permitted to

admit the Playboy Video into evidence, they should be allowed to “use it to impeach or rebut the

testimony of any Varvatos employee or former employee who testifies that female Varvatos




94170780_1
         Case 1:17-cv-00772-GWG Document 274 Filed 05/16/19 Page 10 of 10
                                                                                                    7


employees wearing Varvatos clothing would confuse or discourage men from purchasing

Varvatos clothing, or that Varvatos does not promote the fact that women can easily wear some

of the clothing Varvatos sells.” (ECF No. 269 at 7.) For all of the reasons described above,

Plaintiffs should not be permitted to use the Playboy video or any related evidence in any way

during the trial. Not only is it incorrect and unsupported by the contents of the Playboy video or

any other evidence presented by Plaintiffs that Varvatos “promote[s] the fact that women can

easily wear some of the clothing Varvatos sells,” Varvatos should not be forced to defend against

such unsupported arguments.

                                          CONCLUSION

                For the foregoing reasons, the Court should exclude at trial Plaintiffs’ Proposed

Trial Exhibit 36 and all evidence related to it.

Dated:       New York, New York
             May 16, 2019

                                                      Respectfully submitted,

                                                      HUGHES HUBBARD & REED LLP

                                                      By: /s/ Ned H. Bassen

                                                      Ned H. Bassen
                                                      Amina Hassan
                                                      HUGHES HUBBARD & REED LLP
                                                      One Battery Park Plaza
                                                      New York, New York 10004-1482
                                                      Telephone: (212) 837-6000
                                                      Facsimile: (212) 422-4726
                                                      ned.bassen@hugheshubbard.com
                                                      amina.hassan@hugheshubbard.com

                                                      Attorneys for Defendant John Varvatos
                                                      Enterprises, Inc.




94170780_1
